DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.

Response to Amendment
This Office Action is in response to the Request for Continued Examination filed on the date: January 26, 2021.
Claims 12-22 and 25-31 are currently pending.  Claims 12-17, 22 and 26 have been amended.  Claims 1-11 and 23-24 are canceled.  No claims are new.

Response to Arguments
Rejections under 35 U.S.C. §112(b)
Applicant’s arguments, see REMARKS page 6, with respect to the rejection of claims 13-17 have been fully considered and are persuasive.  The rejection of claims 13-17 has been withdrawn. 

Rejections under 35 U.S.C. §103
Applicant’s arguments, see REMARKS page 6, with respect to the rejection of claim 12 have been fully considered and are persuasive.  The rejection of claim 12 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 12 line 10 on page 2:
“determining at least one of the foreign object…”


Allowable Subject Matter
Claims 12-22 and 25-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS page 6) have been fully considered and are persuasive.
Regarding independent claim 12, the prior arts of record taken alone or in combination fail to teach or suggest:
“determining whether the foreign object is present in a charging area based on the first quality factor value and the second quality factor value, wherein the second frequency is greater than the first frequency; determining at least one the foreign object and a misaligned wireless power receiver is present in the charging area, when the second quality factor value is greater than the first quality factor value; and determining at least one of the foreign object is not present in the charging area and the wireless power receiver is not misaligned in the charging area, when the second quality factor value is less than the first quality factor value,” when used in combination with all other limitations of claim 1.
	Claims 13-17 are allowed for depending on claim 1.
	Regarding independent claim 18, this claim was indicated as allowable subject matter in the previous Office Action mailed on November 4, 2019.
	Claims 19-21 are allowed for depending on claim 18.
Regarding independent claim 22, this claim was indicated as allowable subject matter in the previous Office Action mailed on October 26, 2020.
	Claims 25-31 are allowed for depending on claim 22.

The closest references are found based on the updated search:
a)  Yamamoto et al. discloses “Wireless power transmission system and power transmission device of wireless power transmission system” (see 2015/0349542)
b)  Iwasaki discloses “Wireless power receiving apparatus” (see 2016/0352155)
c)  Yamamoto et al. discloses “Foreign object detecting device, wireless power transmitting apparatus, and wireless power transfer system” (see 2016/0336759)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 12-22 and 25-31 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID B FREDERIKSEN/Examiner, Art Unit 2867       

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867